Citation Nr: 1312222	
Decision Date: 04/12/13    Archive Date: 04/19/13

DOCKET NO.  07-20 116	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel




INTRODUCTION

The appellant is the surviving spouse of a Veteran who served on active duty from August 1968 to June 1972.  The Veteran died in February 2005.  This matter is before the Board of Veterans' Appeals (Board) on remand from the United States Court of Appeals for Veterans Claims (Court).  The case was originally before the Board on appeal from a December 2005 rating decision of the Phoenix, Arizona Department of Veterans Affairs (VA) Regional Office (RO) that denied service connection for the cause of the Veteran's death.  In a decision issued in February 2009, the Board upheld the RO's decision.  The appellant appealed that decision to the Court.  In October 2010, the Court issued a memorandum decision that vacated the February 2009 Board decision and remanded the matter on appeal for readjudication consistent with the instructions outlined in the memorandum decision.  In March 2011, the Board remanded the case for additional development.

The Board notes that it has reviewed both the physical claims file and "Virtual VA" (VA's electronic data storage system) to ensure that the complete record is considered.  At present, there are no additional documents pertinent to this appeal in Virtual VA.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in February 2005; the immediate cause of death was atherosclerotic cardiovascular disease; hypertensive cardiovascular disease and anomalous origin of the right coronary artery were listed on his death certificate as significant conditions contributing to death but not resulting in the underlying cause of death.
2.  The Veteran's atherosclerotic cardiovascular disease, which caused his death, was not manifested during his active service or within one year thereafter; and is not shown to be related to his service.

3.  The Veteran had not established service connection for any disability.


CONCLUSION OF LAW

Service connection for the cause of the Veteran's death is not warranted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.312 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

A. Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA applies to the instant claim.

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The appellant was advised of VA's duties to notify and assist in the development of her claim prior to its initial adjudication.  July 2005 and September 2005 letters explained the evidence necessary to substantiate her claim, the evidence VA was responsible for providing, and the evidence she was responsible for providing.  In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that proper VCAA notice for dependency and indemnity compensation (DIC) claims must also include: (1) a statement of the conditions, if any, for which a Veteran was service-connected at the time of his death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected claim; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service-connected.  The aforementioned letters did not advise the appellant on how to substantiate a DIC claim based on a previously service-connected disability.  However, as the Veteran had not established service connection for any disability, she is not prejudiced by the lack of such notice.  She has had ample opportunity to respond/supplement the record, and is not prejudiced by any technical notice deficiency (including in timing) that may have occurred earlier in the process.  While she was not advised of the criteria for establishing an effective date of an award, she also is not prejudiced by lack of such notice (see Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006)), as effective date criteria have no significance unless the claim is allowed, and this decision does not allow the claim.  Furthermore, the appellant has not alleged at any time that she was prejudiced by any lack of notice.

The Veteran's complete service treatment records (STRs) have been secured.  Notably, VA made additional efforts to obtain pertinent STRs identified by the appellant from the Minot Air Force Base, the Sheppard Air Force Base, and the Thule Air Force Base; however, all three of these facilities responded that they possessed no records pertaining to the Veteran, and indicated that no such records were available regardless of the security clearance the Veteran possessed in service.  VA also made additional efforts to obtain postservice treatment records from VA treatment facilities in Fargo, North Dakota; Minot, North Dakota; Phoenix, Arizona; and Duluth/St. Cloud, Minnesota; however, all four of these facilities responded that they possessed no records pertaining to the Veteran.  The Board has determined that VA's development has been exhaustive, and that any further attempts at development for this information would be fruitless.  (The Board also notes that the appellant failed to respond to an April 2011 letter asking her to provide authorization to obtain private treatment records from the Kansas City Technical School in Wichita Falls, Kansas; as such, VA has no further obligation to attempt to obtain such records.)

The RO did not arrange for a medical opinion in this case because such was not warranted. Absent any competent evidence suggesting that the Veteran's cause of death, atherosclerotic cardiovascular disease, may have been associated with his service, a medical nexus opinion is not warranted, as even the low standard in McLendon v. Nicholson, 20 Vet. App. 27 (2006), is not met.  See 38 C.F.R. § 3.159(c)(4); Duenas v. Principi, 18 Vet. App. 512, 516 (2004).  The appellant has not identified any other pertinent evidence that remains outstanding.  VA's duty to assist is met.  Accordingly, the Board will address the merits of the claim.

B. Legal Criteria, Factual Background, and Analysis 

To establish service connection for the cause of the Veteran's death, the evidence must show that a disability incurred in or aggravated by active service was the principal or contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death.  38 C.F.R. § 3.312(b).  It is not sufficient to show that a service-connected disability casually shared in producing death; rather, it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1).

Service connection will be granted if it is shown that the Veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).

Establishing service connection generally requires medical or, in certain circumstances, lay evidence of: (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Hickson v. West, 12 Vet. App. 247, 253 (1999); Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (table).

Some chronic diseases may be presumed to have been incurred in service if they become manifest to a degree of ten percent or more within the applicable presumptive period.  Cardiovascular disease (including hypertension) is a listed chronic disease for purposes of presumptive service connection.  38 U.S.C.A. §§ 1101(3), 1112(a); 38 C.F.R. §§ 3.307(a), 3.309(a).  The applicable presumptive period is one year following separation from service.  38 C.F.R. § 3.307(a)(3).

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may include statements conveying sound medical principles found in medical treatises.  Competent medical evidence may include statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).

Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The Board notes that it has reviewed all of the evidence in the claims file, with an emphasis on the evidence relevant to this appeal.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence as appropriate, and the Board's analysis will focus specifically on what the evidence shows, or fails to show, as to the claim being decided.

The Veteran died in February 2005.  His death certificate shows that the immediate cause of his death was atherosclerotic cardiovascular disease.  Hypertensive cardiovascular disease and anomalous origin of the right coronary artery are listed as significant conditions contributing to death.  Tobacco use was determined to be a probable contributing factor to death.
It is the appellant's contention that the Veteran's hypertension was first diagnosed and treated in service, and that he continued to be treated for the disability postservice.  She also contends that his hypertension was a significant contributing factor to his atherosclerotic cardiovascular disease, the cause of his death.

The Veteran's STRs show that in July 1969, he complained of chest pain, sore throat, and parasternal pain; the assessment was viral upper respiratory infection and costochondritis.  In June 1971, he was seen at the Minot Air Force Base emergency room with complaints of intermittent chest pain for two weeks; probable costochondritis was diagnosed.  Subsequent treatment records are silent for any complaints of chest pain.  His STRs, including his May 1972 report of medical history and service separation physical examination report, are silent for any complaints, findings, treatment, or diagnosis of hypertension/cardiovascular disease.  His blood pressure on service separation examination was 124/86.  A chest x-ray, taken in May 1972 at the time of his service separation, was normal.  Therefore, the Board has determined that it is not shown by any STRs that hypertension/cardiovascular disease was manifested during the Veteran's service.

There is also no competent evidence that hypertension/cardiovascular disease was manifested in the Veteran's first postservice year.  Consequently, the chronic disease presumptive provisions of 38 U.S.C.A. § 1112 do not apply.

Finally, there is no competent evidence of record to suggest a link between the Veteran's hypertension/cardiovascular disease and his service.  The appellant has offered her own opinions on etiology, stating that the Veteran's hypertension began during service and was a significant contributing factor to his fatal atherosclerotic cardiovascular disease.  The appellant is competent to describe any discernible symptoms of hypertension/cardiovascular disease that she may have observed in her husband without any specialized knowledge or training.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  However, as a layperson, she is not competent to opine that such symptoms represent  a specific disease, nor is she competent to render a nexus opinion regarding the etiology of any hypertension/cardiovascular disease the Veteran had at the time of his death; both of these determinations require medical expertise.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  As outlined above, a medical opinion in this case is not warranted, because there is no competent evidence of record suggesting that the Veteran's cause of death, atherosclerotic cardiovascular disease, may have been associated with his service (as there is no documentation in his STRs of any hypertension/cardiovascular disease manifestations therein).

Based on the foregoing, the Board concludes that the preponderance of the evidence is against the appellant's claim, and the reasonable doubt doctrine does not apply.  Hence, the appeal in this matter must be denied.


ORDER

The appeal seeking service connection for the cause of the Veteran's death is denied.


____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


